DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “management controller is configured to…” and “information handling system is configured to….”  in claim 1; “communications module configured to…” and “power-line communication module” configured to…” and “management controller of the information handling system is configured to ….” In claim 11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim language lacks antecedent basis:
Claim 12: the communications module; and
Claim 13: the communications module. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. (US 2020/0097060) in view of Wang et a. (US 11,334,135).
As per claim 1, Hanna teaches the invention substantially as claimed including an information handling system comprising:
	a host system ([0023], The power loss siren techniques described here proactively respond to power disruptions by warning server hosts of imminent power loss); and
	a management controller configured to provide out-of-band management of the information handling system ([0048],  BMC can be coupled to sensors to read environmental conditions, and can be coupled to fans to control temperature. The BMC is configured to provide other system management functions such as remote power control, serial over LAN, monitoring and error logging of the server host CPU and memory, and the like; [0061], I/O board 550 includes a baseboard management controller (BMC) 552, a physical chip 558, and DC to DC converter 560. The I/O board is configured to provide ports, serial communication, and out of band management functionalities to the main board 510);
	wherein the information handling system is configured to receive power management instructions ([0066], A message is provided regarding the detected power interruption (604). The message may be provided to a component such as a computer network switch. In some embodiments, a network switch includes a baseboard management controller (BMC) configured to receive the message) via a power input of the information handling system according to a power-line communication protocol ([0065], A power interruption to the power supply is detected (602). For example, a sensor on a PSU detects that there is a power outage. The sensor may measure current to determine whether power is being delivered to the PSU or monitor other aspects of performance and power health. In some embodiments, a computer network switch (e.g., a rack monitor in a network switch) coordinates or monitors PSUs); and
	wherein the management controller is configured to execute the power management instructions ([0048], The BMC is configured to provide other system management functions such as remote power control, serial over LAN, monitoring and error logging of the server host CPU and memory, and the like), wherein executing the power management instructions includes performing at least one operation selected from the group consisting of: powering on the host system, powering off the host system ([0075], a halt command can be executed, which stops execution and gracefully shuts down operations while storing in process data to memory so that the power loss does not impact the service), powering on a virtual machine, and powering off a virtual machine.
	Hanna fails to specifically teach, wherein executing the power management instructions includes performing at least one operation selected from the group consisting of: powering on the host system, powering off the host system, powering on a virtual machine, and powering off a virtual machine.
	However, Wang teaches, wherein executing the power management instructions includes performing at least one operation selected from the group consisting of: powering on the host system, powering off the host system (Column 7, Lines 59-65, An indication of a currently occurring period of peak output load can be obtained by, e.g., monitoring the output load and comparing the output load to a known threshold; by comparing the output load to the AC power supply and detecting inefficiency; by detecting an increase in activity by the electronic components powered by the system, or similar methods; and Column 8, Lines 26-34,  the system can draw additional power from the power supply to compensate, can throttle the electronic components drawing power, or can use other suitable methods for balancing the power supply and output load. While the peak output load exceeds the threshold (act 812), the system can iteratively measure the excess load and supplement the power supply. Once the peak output load falls to or below the threshold, the system can stop supplementing power by the backup power supply), powering on a virtual machine, and powering off a virtual machine.
	Hanna and Wang are analogous because they are both related to power management. Hanna teaches a method of power management when there is a loss or interruption of power. (Abstract, a power management system includes a detection unit configured to detect a power interruption to a power supply. The system further includes a communication interface configured to, in response to the detected power interruption, provide a message regarding the detected power interruption. In response to the detected power interruption, a computer network switch provides notifications to a plurality of servers connected to the switch to allow the plurality of servers to prepare for a loss in power).  Wang teaches a method of power management including responding to changing power consumption. (Column 2, Lines 59-67, performance characteristics, efficiency, and capacity of the PSU 104 and backup power supply 108 can be monitored and controlled by a power management controller 110, which can include an onboard processor and memory, either separate from or in communication with the electronic components 102. The electronic components 102 (and/or the power management controller 110) can be controlled by and can communicate with users by any suitable user I/O device 112).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Hanna would be modified with the power adjustment mechanism taught by Wang in order to effective control system power. Therefore, it would have been obvious to combine the teachings of Hanna and Wang.

As per claim 2, Wang teaches, further comprising decoder circuitry configured to filter the power management instructions from an AC power signal associated with the power input (Column 2, Lines 44-53, Power is supplied to the system 100 by way of an AC power source 106, which can be a utility power source or other high voltage AC power supply, generator power, or other power source. The electrical power is routed through a PSU 104 (or ATS/PSU) which is responsible for converting and conditioning power from the AC power source 106 for use in the electronic components 102, and for managing power from multiple power supplies and/or any number of backup power supplies (e.g. BBUs or supercapacitors) 10).
As per claim 3, Wang teaches, wherein the decoder circuitry is disposed within a power supply unit of the information handling system (Column 2, Lines 44-53, Power is supplied to the system 100 by way of an AC power source 106, which can be a utility power source or other high voltage AC power supply, generator power, or other power source. The electrical power is routed through a PSU 104 (or ATS/PSU) which is responsible for converting and conditioning power from the AC power source 106 for use in the electronic components 102, and for managing power from multiple power supplies and/or any number of backup power supplies (e.g. BBUs or supercapacitors) 10).

As per claim 8, this is the “method claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 9, Hanna teaches,  wherein the power management instructions include power capping instructions ([0070], or example a data center wide power management system that manages the power hierarchy can log the message and use it for analytics. Facebook® Dynamo is an example of a data center wide power management system. One component of Dynamo is a Dynamo agent that is deployed on each server in the data center. The Dynamo agent reads power, executes power capping/uncapping, commands, and communicates with Dynamo controllers).

As per claim 10, Wang  teaches, wherein the power management instructions include instructions for querying power information from the information handling system (Column 8, Lines 31-32,  the system can iteratively measure the excess load and supplement the power supply).

As per claim 11, this is the “method claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 12, Hanna teaches, wherein the communications module is an Ethernet module ([0061], the I/O board is communicatively coupled to the main board 510 via the BMC 552. For example, the I/O board is coupled to the main board via an Ethernet system managed by physical layer chip 558, which Ethernet system can be connected to a top-of-rack switch).

As per claim 13, Wang teaches, wherein the communications module is a wireless networking module (Column 10, Lines 31-41,Various computing environments may be used, as appropriate, to implement various embodiments as described herein including web- or cloud-based computing environments, computing environments based on local controllers, or combinations of the above. User or client devices can include any of a number of general purpose personal computers, such as desktop or laptop computers running a standard operating system, as well as cellular, wireless and handheld devices running mobile software and capable of supporting a number of networking and messaging protocols).

As per claim 14, Wang  teaches, wherein the wireless networking module is a mobile network module (Column 10, Lines 31-41, Various computing environments may be used, as appropriate, to implement various embodiments as described herein including web- or cloud-based computing environments, computing environments based on local controllers, or combinations of the above. User or client devices can include any of a number of general purpose personal computers, such as desktop or laptop computers running a standard operating system, as well as cellular, wireless and handheld devices running mobile software and capable of supporting a number of networking and messaging protocols).

As per claim 17, this claim is similar to claim 9 and is rejected for the same reasons.
As per claim 18, this claim is similar to claim 10 and is rejected for the same reasons.

As per claim 19, Hanna teaches, wherein the power management instructions include instructions for managing a particular information handling resource of the at least one information handling system ([0075], a halt command can be executed, which stops execution and gracefully shuts down operations while storing in process data to memory so that the power loss does not impact the service).

As per claim 20, the combination of Hanna-Wang fails to specifically teach, wherein the particular information handling resource is a graphics processing unit (GPU). However, it would have been obvious to one of ordinary skill in the art to include this feature because Wang teaches using including various types of processing units with its system. (Column 10, Lines 31-49, Various computing environments may be used, as appropriate, to implement various embodiments as described herein including web- or cloud-based computing environments, computing environments based on local controllers, or combinations of the above. User or client devices can include any of a number of general purpose personal computers, such as desktop or laptop computers running a standard operating system, as well as cellular, wireless and handheld devices running mobile software and capable of supporting a number of networking and messaging protocols. Such an environment also can include a number of workstations running any of a variety of commercially-available operating systems and other known applications for purposes such as development and database management. These workstations also can include other electronic devices, such as dummy terminals, thin-clients, gaming systems and other devices capable of communicating via a network and used for communicating with sensors, displays, actuators, and user interfaces, among other devices). 

	Claims 4-5, 7, and 15-16 are  rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hanna-Wang as applied to independent claims 1 and 11 and in further view of Song et al. (US 9,804,897).
As per claim 4, Song teaches, wherein the power management instructions comprise a unified power management protocol (UPMP) (Column 1, Line 56- Column 2, Line 6, different operating systems or applications may perform power management according to different schemes, and hence it is necessary to develop a unified power management scheme. The present invention has been made in view of the above problems. Accordingly, an aspect of the present invention is to provide a power management method and apparatus for a virtualization system wherein different power management schemes of multiple operating systems or applications are managed in an integrated manner at the virtualization layer and power is efficiently managed through prediction of resource usage; and Column 7, Lines 7-11, The power manager 231 may adjust the operating frequency of the real processor to raise or lower the utilization level of the real processor. That is, to raise the utilization level of the real processor, the power manager 231 may increase the operating frequency of the real processor; and to lower the utilization level of the real processor, the power manager 231 may decrease the operating frequency of the real processor).
	Hanna-Wang and Bowen are analogous because they are each related to power management. Hanna teaches a method of power management when there is a loss or interruption of power. Wang teaches a method of power management including responding to changing power consumption. Song teaches a method of unified power management of heterogenous systems (Abstract, Provided are a power management method and apparatus that minimize power consumption in a virtualization system using different operating systems. The power management method operates on a virtualization layer, and may include: monitoring usage states of real processors actually performing tasks and usage states of virtual processors mapped with the real processors and executing operating systems or applications; predicting workload of a virtual processor; computing the utilization level of a real processor enough for supporting the predicted workload; and reconfiguring the mapping between real processors and virtual processors according to the computation result. Hence, different power management schemes of multiple operating systems or applications are managed at the virtualization layer in an integrated manner, preventing a conflict caused by application of different power management schemes. Power consumption in the overall system can be minimized through prediction of resource usage).  It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of the combination of Hanna-Wang would be modified with the unified power management mechanism taught by Song in order to effectively control system power. Therefore, it would have been obvious to combine the teachings of Hanna-Wang and Song.

As per claim 5, Song  teaches, wherein the UPMP is configured to perform heterogeneous power management tasks with regard to information handling systems from multiple vendors and with regard to virtual machines (Column 2, Lines 11-13, a method for power management on a virtualization layer in a virtualization system using different operating systems is provided). 
	The same motivation used in the rejection of claim 4 is applicable to the instant claim.

As per claim 7, Song teaches, wherein the power management instructions include instructions for managing virtual machines via a hypervisor of the information handling system (Column 4, Lines 28-33, the control unit 230 may create a virtualization layer to compose and operate a virtualization system employing different operating systems, and may control a series of power management operations at the virtualization layer), and wherein the management controller is configured to transmit the instructions to the hypervisor (Column 4, Lines 27-33, The control unit 230 controls overall operations of individual components of the power management apparatus 200. In particular, the control unit 230 may create a virtualization layer to compose and operate a virtualization system employing different operating systems, and may control a series of power management operations at the virtualization layer. To this end, the control unit 230 may include a power manager 231). 
	The same motivation used in the rejection of claim 4 is applicable to the instant claim.

As per claim 15, this claim is similar to claim 4 and is rejected for the same reasons. The same motivation used in the rejection of claim 4 is applicable to the instant claim.
As per claim 16, this claim is similar to claim 5 and is rejected for the same reasons. The same motivation used in the rejection of claim 4 is applicable to the instant claim.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hanna-Wang as applied to independent claim 1 and in further view of Bowen et al. (US 11,243,589).
As per claim 6, Wang teaches, wherein the power management instructions include instructions for managing the host system (Column 7, Lines 59-65, An indication of a currently occurring period of peak output load can be obtained by, e.g., monitoring the output load and comparing the output load to a known threshold; by comparing the output load to the AC power supply and detecting inefficiency; by detecting an increase in activity by the electronic components powered by the system, or similar methods; and Column 8, Lines 26-34,  the system can draw additional power from the power supply to compensate, can throttle the electronic components drawing power, or can use other suitable methods for balancing the power supply and output load. While the peak output load exceeds the threshold (act 812), the system can iteratively measure the excess load and supplement the power supply. Once the peak output load falls to or below the threshold, the system can stop supplementing power by the backup power supply).
	The combination of Hanna-Wang fails to specifically teach, wherein the information handling system further includes a complex programmable logic device (CPLD) configured to execute the instructions.
	However, Bowen teaches, wherein the information handling system further includes a complex programmable logic device (CPLD) configured to execute the instructions (Column 17, Line 65-Column 18, Line 2, offload card remote controller 1 (314), offload card remote controller 2 (316), and offload card remote controller 3 (318) may be implemented on a single physical chip, such as a single complex programmable logic device  (CPLD). 
	Hanna-Wang and Bowen are analogous because they are each related to power management. Hanna teaches a method of power management when there is a loss or interruption of power. Wang teaches a method of power management including responding to changing power consumption. Bowen teaches a method of power management in a virtualized environment (Column 14, Line 56-Column 15, Line 3, a baseboard management controller, such as BMC 108, may be configured to receive request messages from a virtualization offloading card 202 or from a cloud computing service, wherein the request messages are formatted as intelligent platform management interface (IPMI) messages. The use of IPMI formatted messages may allow a common control system that also controls other non-branded fleet virtual hosts to also control the branded-fleet virtual hosts, such as that are included in server system 102. In some embodiments, BMC 108 may be configured to take appropriate control actions in response to receiving an IPMI request message, such as cycling a power state of a system management component, adjusting a fan speed, changing a power state of the pre-assembled computer system 104, etc.).  It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of the combination of Hanna-Wang would be modified with the power adjustment mechanism taught by Bowen in order to effectively control system power. Therefore, it would have been obvious to combine the teachings of Hanna-Wang and Bowen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199